

117 HJ 47 IH: Proposing an amendment to the Constitution of the United States to require three-fifths majorities for bills increasing taxes.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 47IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Green of Tennessee submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require three-fifths majorities for bills increasing taxes.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.Any bill to levy a new tax or increase the rate or base of any tax may pass only by a three-fifths majority of the whole number of each House of Congress. 2.All votes taken by the House of Representatives or the Senate under this article shall be determined by yeas and nays and the names of persons voting for and against shall be entered on the Journal of each House respectively..